DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Examiner acknowledges that the Applicant’s amendments to claims 17 and 19 resolves the previous drawings objection. Therefore, the previous drawings objection has been withdrawn.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an embodiment where both “first top ends of the first high-k dielectric layer is lower than a top surface of the inter-layer dielectric, and higher than second top ends of the first portion of the metal layer” (as required by claim 17) and “wherein third top ends of the second high-k dielectric layer is further lower than fourth top ends of the second portion of the metal layer” (as required by claim 18 which depends from claim 17) are present must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 
Claim Rejections - 35 USC § 112
The Examiner acknowledges that the Applicant’s amendments to claims 17 and 19 resolves the previous rejection of claim 19 under 35 USC 112(b). Therefore, the previous rejection of claim 19 under 35 USC 112(b) has been withdrawn.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected
Regarding claim 18, claim 18 recites “wherein third top ends of the second high-k dielectric layer is further lower than fourth top ends of the second portion of the metal layer”. However, neither of the Applicant’s specification nor the drawings recite where both “first top ends of the first high-k dielectric layer is lower than a top surface of the inter-layer dielectric, and higher than second top ends of the first portion of the metal layer” (as required by claim 17) and “wherein third top ends of the second high-k dielectric layer is further lower than fourth top ends of the second portion of the metal layer” (as required by claim 18 which depends from claim 17). Therefore, the scope of amended claim 18 is new matter. Appropriate correction is required to resolve the new matter issue.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The Examiner notes that, since the last office action, application 15,621,518 has been issued as Patent No. 10879370. Therefore, what was a provisional non-statutory obviousness double patenting rejection is no longer provisional.  
Claims 1-3, 8-11 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of Patent No. 10879370 hereinafter “’370 Patent” in view of Fan et al. (US 2015/0349075) hereinafter “Fan” with anticipating limitations in bold:

Pending claim:
A method comprising: forming a metal layer comprising: a first portion extending into a first opening in a dielectric layer; and a second portion extending into a second opening in the dielectric layer; forming a protection layer, wherein an entirety of the protection layer is outside of the first opening, and the protection layer comprises a lower portion extending into the second opening; etching back the protection layer until a first top surface of the lower portion is lower than a second top surface of the dielectric layer; etching portions of the metal layer in the first opening and the second opening simultaneously, wherein the protection layer is used as an etching mask; selectively depositing a first conductive layer in the first opening; and selectively depositing a second conductive layer in the second opening, wherein the first conductive layer and the second conductive layer are over the first portion and the second portion, respectively, of the metal layer.

A method comprising: depositing a metal layer comprising: a first portion extending into a first opening in a dielectric layer; and a second portion fully filling a second opening in the dielectric layer; coating a protection layer over the metal layer, wherein the protection layer has a portion filled into the first opening, and an entirety of the protection layer is outside of the second opening;  TSMP2016o89oUSooPage 4 of 10etching back the protection layer to remove all of the protection layer overlapping the second opening, and a remaining portion of the protection layer is in the first opening; etching back the metal layer using the remaining portion of the protection layer as an and selectively depositing a conductive layer comprising: a first portion in the first opening and over the metal layer; and a second portion in the second opening and over the metal layer.


Claim 23 of the ‘370 Patent does not teach etching portions of the metal layer in the first opening and the second opening simultaneously.
Fan teaches a method of forming gate structures in a dielectric layer (Item 102) comprising: depositing a metal layer (Combination of Items 120, 124, 126 and 128) in a first opening (Middle Item 116) and a second opening (Rightmost Item 116) and etching portions of the metal layer in the first opening and the second opening simultaneously (Paragraph 0042; Fig. 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to etch portions of the metal layer in the first opening and the second opening simultaneously because it renders additional masking layers unnecessary (Fan Paragraph 0042).   
Examiner’s Note: The Examiner Notes that current claim 1’s first opening is equivalent to the ‘370 Patent’s second opening as current claim 1’s first opening is completely filled by the metal layer and ‘370 Patent’s second opening is completely filled by the metal layer.
7.	Pending claim 2 is anticipated by claim 23 of the ’370 Patent.
8.	Regarding Pending claim 3, claim 23 of the ‘370 Patent teaches all of the elements of the claimed invention as stated above.
Claim 23 of the ‘370 Patent does not explicitly teach where the second opening is wider than the first opening.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second opening wider than the first opening because it allows for each of the respective first and second gates being formed to have different gate lengths which may be desired for the application in which the semiconductor device is being used (Fan Abstract).  
9.	Pending claim 8 is anticipated by claim 25 of the ‘370 Patent.
10.	Pending claim 9 is anticipated by claim 7 of the ‘370 Patent.
11.	Pending claim 10 is anticipated by claim 23 of the ‘370 Patent.
Pending claim:
Claim 11, A method comprising: forming an inter-layer dielectric; forming a first opening and a second opening in the inter-layer dielectric; forming a gate dielectric layer extending into both of the first opening and the second opening; depositing a metal-containing layer, wherein the metal-containing layer comprises a first portion fully filling the first opening, and a second portion partially filling the second opening; filling a remaining portion of the second opening with a protection layer; performing an etching process, with the protection layer being used as an etching mask to etch-back the second portion of the metal-containing layer, wherein the first portion of the metal- containing layer is simultaneously etched-back during the etching process; and removing the protection layer; and selectively depositing a first conductive layer and a second conductive layer into the first opening and the second opening and on the first portion and the second portion, respectively, of the metal-containing layer, with top surfaces of the first conductive layer and the second conductive layer being lower than top surfaces of the inter-layer dielectric.

Claim 23, A method comprising: depositing a metal layer comprising: a first portion extending into a first opening in a dielectric layer; and a second portion fully filling a second opening in the dielectric layer; coating a protection layer over the metal layer, wherein the protection layer has a portion filled into the first opening, and an entirety of the protection layer is outside of the second opening;  TSMP2016o89oUSooPage 4 of 10etching back the protection layer to remove all of the protection layer overlapping the second opening, and a remaining portion of the protection layer is in the first opening; etching back the metal layer using the remaining portion of the protection layer as an  and selectively depositing a conductive layer comprising: a first portion in the first opening and over the metal layer; and a second portion in the second opening and over the metal layer.


Claim 23 of the ‘370 Patent does not teach forming a gate dielectric layer extending into both of the first opening and the second opening.
Fan further teaches before the metal layer is formed (Combination of Items 120, 124. 126 and 128): depositing a gate dielectric layer (Item 118) extending into both the first opening (Middle Item 116) and the second opening (Rightmost Item 116).

Claim 23 of the ‘370 Patent does not teach etching portions of the metal layer in the first opening and the second opening simultaneously.
Fan teaches a method of forming gate structures in a dielectric layer (Item 102) comprising: depositing a metal layer (Combination of Items 120, 124, 126 and 128) in a first opening (Middle Item 116) and a second opening (Rightmost Item 116) and etching portions of the metal layer in the first opening and the second opening simultaneously (Paragraph 0042; Fig. 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to etch portions of the metal layer in the first opening and the second opening simultaneously because it renders additional masking layers unnecessary (Fan Paragraph 0042).   
Claim 23 of the ‘370 Patent does not teach top surfaces of the first conductive layer and the second conductive layer being lower than top surfaces of the inter-layer dielectric.
Fan teaches a method of forming gate structure in a dielectric layer (Item 102) where a top metal layer (Items 138) of the gate stack in respective gate trenches in the dielectric layer (Item 102) is lower than a top surface of the dielectric layer (Item 102).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have top surfaces of the first conductive layer and the 
Examiner’s Note: The Examiner Notes that current claim 11’s first opening is equivalent to the ‘370 Patent’s second opening as current claim 11’s first opening is completely filled by the metal layer and ‘370 Patent’s second opening is completely filled by the metal layer.
12.	Pending claim 13 is anticipated by claims 23, 26 and 27 of the ‘370 Patent.
13.	Pending claim 14 is anticipated by claim 23 of the ‘370 Patent.
14.	Pending claim 15 is anticipated by claim 25 of the ‘370 Patent.
15.	Pending Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of Patent No. 10879370 hereinafter “’370 Patent” in view of Fan et al. (US 2015/0349075) hereinafter “Fan” and in further view of He et al. (US 2016/0204221) hereinafter “He”.
16.	Regarding claim 4, the combination of ‘370 Patent and Fan teaches all of the elements of the claimed invention as stated above.
Fan does not teach where the filling the protection layer comprises applying a photoresist.
He further teaches where the filling the protection layer (Item 130) comprises applying a photoresist (Paragraph 0031).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the filling the protection layer of the 518’ App. comprise applying a photoresist as taught by He because a photoresist material is known to 
Pending Claims 5 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of Patent No. 10879370 hereinafter “’370 Patent” in view of Fan et al. (US 2015/0349075) hereinafter “Fan” and in further view of Fitzsimmons et al. (US 2013/0203231) hereinafter “Fitzsimmons”.
Regarding claim 5, the combination of ‘370 Patent and Fan teaches all of the elements of the claimed invention as stated above.
518’ App fails to teach depositing a first high-k dielectric layer extending into the first opening; and depositing a second high-k dielectric layer extending into the second opening, wherein when the portions of the metal layer are etched, the first high-k dielectric layer and the second high-k dielectric layer are also etched back.  
Fan further teaches before the metal layer is formed (Combination of Items 120, 124. 126 and 128): depositing a first (See Examiner’s Note below) high-k dielectric layer (See Picture 2 above) extending into the first opening (Middle Item 116); and depositing a second (See Examiner’s Note below) high-k dielectric layer (See Picture 2 above) extending into the second opening (Rightmost Item 116).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to deposit a first high-k dielectric layer extending into the first opening and deposit a second high-k dielectric layer extending into the second opening 
Fig. 11 of Fitzsimmons teaches where a gate dielectric layer (Item 32A) is etched back such that the top surface of a gate dielectric layer (Item 32A) is below a top surface of a surrounding dielectric layer (Item 60).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to etch back the first and second high-k dielectric layers when the metal layer is etched back because etching solution used to etch back the metal layer also etches back the gate dielectric layer (Fitzsimmons Paragraph 0120; See also Fitzsimmons Fig. 11)
Examiner’s Note: The claim language of “first” and “second” high-k dielectric layers does not require that the first and second high-k dielectric layers are physically separate from each other. The language allows for the first and second high-k dielectric layers to originate from a single conformal layer deposited over both the first and second openings. Further, the layers are eventually shown to be two unique layers after the etch-back process (See Fan Fig. 11) and, therefore, the Examiner is merely identifying the layers in a state prior to the etch back process. The Examiner suggests the Applicant further distinguish their invention from the prior art by either claiming different materials for the first and second high-k dielectric layers or clarifying the language of the claim which clearly shows that the first and second layers are separately deposited from each other without adding any new matter. 
19.	Pending claim 7 is anticipated by claim 27 of the ’370 Patent.
20.	Pending Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of Patent No. 10879370 hereinafter “’370 Patent” in view of Fan et 
21.	Regarding claim 16, the combination of the ‘370 Patent and Fan teaches all of the elements of the claimed invention as stated above except forming a first gate contact plug and a second gate contact plug extending into the first opening and the second opening, respectively, to electrically couple to the first portion and the second portion, respectively, of the metal containing layer.
Fig. 14 of Liou teaches where a gate structure (Item 38) has been recessed in an opening of an inter-layer dielectric (Item 32), and where a gate contact plug (Item 50) extends into the opening to electrically couple (Paragraph 0022) to the gate structure (Item 38).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a first gate contact plug and a second gate contact plug extending into the first opening and the second opening, respectively, to electrically couple to the first portion and the second portion, respectively, of the metal containing layer because forming first and second gate contact plugs extending into first and second openings, respectively, to electrically couple with first and second portions, respectively, allows for an external voltage to be applied to the gate electrodes (Liou Paragraph 0022).
22.	Pending claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of Patent No. 10879370 hereinafter “’370 Patent” in view of Fan et al. (US 2015/0349075) hereinafter “Fan” and in further view of Sung et al. (US 2016/0042954) hereinafter “Sung”.
23.	Regarding claim pending claim 21, the combination of claim 23 of the ‘370 Patent and Fan teaches all of the elements of the claimed invention as stated above except where when the 
Sung teaches where a first topmost end of a gate dielectric layer (Item 116) is lower than a topmost surface of a dielectric layer (Item 104), and higher than a second topmost end of the first portion of a metal layer (Item 130A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a gate dielectric in the first opening also be etched, and after the etching back, a first topmost end of the gate dielectric is lower than a top surface of the dielectric layer, and higher than a second topmost end of the first portion of the metal layer because the etching allows for additional metal layers to be present on top of the metal layer and a capping layer to protect the metal gate structure (Sung Paragraphs 0111-0112).	
24.	Pending Claims 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of Patent No. 10879370 hereinafter “’370 Patent” in view of Liou et al. (US 2016/0284641) hereinafter “Liou” and in further view of Sung et al. (US 2016/0042954) hereinafter “Sung”.
Pending claim:
Claim 17, A method comprising: depositing a metal layer comprising: depositing a first high-k dielectric layer and a second high-k dielectric layer extending into a first opening and a second opening in an inter-layer dielectric; depositing a metal layer comprising: a first portion fully filling the first opening; and a second portion partially filling the second opening; forming a protection layer over the metal layer, wherein the protection layer has a portion filled into the second opening; etching back the protection layer to remove all of the protection layer overlapping the first opening, wherein a remaining portion of the protection layer is in the second opening; etching the metal layer, the first high-k dielectric layer, and the second high-k dielectric layer, with the remaining portion of the protection layer being used as an etching mask, wherein the etching is performed until first top ends of the first high-k dielectric layer is lower than a top surface of the inter-layer dielectric, and higher than second top ends of the first portion of the metal layer; and19Attorney Docket No. TSMP2016089OUSO2 forming a first gate contact plug and a second gate contact plug electrically coupling to the first portion and 

Claim 23, A method comprising: depositing a metal layer comprising: a first portion extending into a first opening in a dielectric layer; and a second portion fully filling a second opening in the dielectric layer; coating a protection layer over the metal layer, wherein the protection layer has a portion filled into the first opening, and an entirety of the protection layer is outside of the second opening;  TSMP2016o89oUSooPage 4 of 10etching back the protection layer to remove all of the protection layer overlapping the second opening, and a remaining portion of the protection layer is in the first opening; etching back the metal layer using the remaining portion of the protection layer as an  removing the protection layer; and selectively depositing a conductive layer comprising: a first portion in the first opening and over the metal layer; and a second portion in the second opening and over the metal layer.

before the metal layer is deposited, forming a first gate dielectric and a second gate dielectric extending into the first opening and the second opening, respectively, wherein the first gate dielectric and the second gate dielectric are over a first semiconductor region and a second semiconductor region, respectively.


 	Claim 23 of the ‘370 Patent does not teach forming a first gate contact plug and a second gate contact plug electrically coupling to the first portion and the second portion, respectively, of the metal layer.
Fig. 14 of Liou teaches where a gate structure (Item 38) has been recessed in an opening of an inter-layer dielectric (Item 32), and where a gate contact plug (Item 50) extends into the opening to electrically couple (Paragraph 0022) to the gate structure (Item 38).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a first gate contact plug and a second gate contact plug electrically coupling to the first portion and the second portion, respectively, of the metal layer because forming first and second gate contact plugs extending into first and second openings, respectively, to electrically couple with first and second portions, respectively, allows for an external voltage to be applied to the gate electrodes (Liou Paragraph 0022).

Sung teaches where a first top end of a high-k dielectric layer (Item 116) is lower than a top surface of a dielectric layer (Item 104), and higher than second top ends of the first portion of a metal layer (Item 130A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the etching be performed until first top ends of the first high-k dielectric layer is lower than a top surface of the inter-layer dielectric, and higher than second top ends of the first portion of the metal layer because the etching allows for additional metal layers to be present on top of the metal layer and a capping layer to protect the gate structure (Sung Paragraphs 0111-0112).
Examiner’s Note: The Examiner Notes that current claim 17’s first opening is equivalent to the ‘370 Patent’s second opening as current claim 17’s first opening is completely filled by the metal layer and ‘370 Patent’s second opening is completely filled by the metal layer.
25.	Pending claim 20 is anticipated by claim 23 of the ‘370 Patent.
26.	Pending Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of Patent No. 10879370 hereinafter “’370 Patent”  in view of Liou et al. (US 2016/0284641) hereinafter “Liou” and Sung et al. (US 2016/0042954) hereinafter “Sung” and in further view of Fan et al. (US 2015/0349075) hereinafter “Fan”.
27.	Regarding claim 19, the combination of the ’370 Patent, Liou and Sung teaches all of the elements of the claimed invention as stated above except wherein during etching the metal 
	Fan teaches wherein during etching the metal layer (Combination of Items 120, 124, 126 and 128), gate spacers (Item 114) on opposing sides of the first opening (Middle Item 116) and portions (top surfaces) of an inter-layer dielectric (Item 102) on opposing sides of the first opening (Middle Item 114) are exposed to an etching chemical used for the etching the metal layer (Combination of Item 120, 124, 126 and 128).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have, during etching the metal layer, gate spacers on opposing sides of the first opening and portions of an inter-layer dielectric on opposing sides of the first opening are exposed to an etching chemical used for the etching the metal layer because as the metal layer is removed from the top surfaces of the gate spacers and inter-layer dielectric layer, the layers will be exposed while the etching of the metal layer is still taking place. Thus the chemical used in etching of the metal layer will be exposed to the gate spacers and inter-layer dielectric.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 2015/0349075) hereinafter “Fan” in view of Liou et al. (US 2016/0284641) hereinafter “Liou” and in further view of Sung et al. (US 2016/0042954) hereinafter “Sung”.
Regarding claim 17, Figs. 1-20 of Fan teaches a method comprising: depositing a first high-k dielectric layer (Portion of Item 118 in Middle Item 116) and a second high-k dielectric layer (Portion of Item 118 in Rightmost Item 116) extending into a first opening (Middle Item 116) and a second opening (Rightmost Item 116) in an inter-layer dielectric (Item 102); depositing a metal layer (Combination of Items 120, 124, 126 and 128) comprising: a first portion (See Picture 1 below) fully filling the first opening (Middle Item 116); and a second portion (See Picture 1 below) partially filling the second opening (Rightmost Item 116); forming a protection layer (Item 130) over the metal layer (Combination of Items 120, 124, 126 and 128), wherein the protection layer (Item 130) has a portion filled into the second opening (Rightmost Item 116); etching back (Paragraphs 0041 and 0047) the protection layer (Item 130) to remove all of the protection layer (Item 130) overlapping the first opening (Middle Item 116), wherein a remaining portion of the protection layer (Item 130) is in the second opening (Rightmost Item 116); etching (Paragraph 0042) the metal layer (Combination of Items 120, 124, 126 and 128), with the remaining portion of the protection layer (Item 130; Labeled Item 131 in Fig. 12) being used as an etching mask.   
Fan does not teach forming a first gate contact plug and a second gate contact plug electrically coupling to the first portion and the second portion, respectively, of the metal containing layer.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a first gate contact plug and a second gate contact plug electrically coupling to the first portion and the second portion, respectively, of the metal layer of Fan because forming first and second gate contact plugs electrically coupling with first and second portions, respectively, of the metal layer allows for an external voltage to be applied to the gate electrodes (Liou Paragraph 0022). 
Fan does not teach etching the first high-k dielectric layer, and the second high-k dielectric layer, where the etching is performed until first top ends of the first high-k dielectric layer is lower than a top surface of the inter-layer dielectric, and higher than second top ends of the first portion of the metal layer.
Sung teaches where a first top end of a high-k dielectric layer (Item 116) is lower than a top surface of a surrounding  dielectric layer (Item 104), and higher than second top ends of the first portion of a metal layer (Item 130A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to etch the first high-k dielectric layer, and the second high-k dielectric layer, where the etching is performed until first top ends of the first high-k dielectric layer is lower than a top surface of the inter-layer dielectric, and higher than second top ends of the first portion of the metal layer because the etching allows for additional metal layers to be present on top of the metal layer and a capping layer to protect the gate structure (Sung Paragraphs 0111-0112).


    PNG
    media_image1.png
    332
    588
    media_image1.png
    Greyscale

Picture 1 (Labeled version of Fan Fig. 9)

Regarding claim 19, Fan further teaches wherein during the etching the metal layer (Combination of Items 120, 124, 126 and 128), gate spacers (Items 114) on opposing sides of the first opening (Middle Item 116) and portions (top surface portions) of the dielectric layer (Item 102; See interpretation recited in 112(b) rejection of claim 19 above) on opposing sides of the first opening are exposed to an etching chemical (Paragraph 0042 where either of a wet or dry etch is used) used for the etching the metal layer (Combination of Items 120, 124, 126 and 128).
Claim 20 is rejectedFan et al. (US 2015/0349075) hereinafter “Fan” in view of Liou et al. (US 2016/0284641) hereinafter “Liou” and Sung et al. (US 2016/0042954) hereinafter “Sung” and in further view of He et al. (US 2016/0204221) hereinafter “He”.
Regarding claim 20, the combination of Fan, Liou and Sung teaches all of the elements of the claimed invention as stated above.
Fan further teaches, after etching the metal layer (Combination of Items 120, 124, 126 and 128) and before forming any hard mask (Item 143): removing the protection layer (Item 130); and depositing a conductive layer (Item 136) extending into both the first opening (Middle Item 116) and the second opening (Rightmost Item 116).
Fan does not where the protection layer is removed before forming the first gate contact plug and the second gate contact plug.
 Liou further teaches where the gate contact plug (Item 50) is formed after the gate electrode structure (Item 38) is fully formed.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to remove the protection layer of Fan before forming the first gate contact plug and the second gate contact plug as taught by Liou because the gate contact plug is last formed to allow electrical connection to a completed gate structure (Liou Paragraph 0036). 
Fan does not teach selectively depositing the conductive layer.
He teaches where a conductive layer (Item 190) is selectively grown (Paragraph 0032) over the work function metal layer (Item 170).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to selectively deposit, as taught by He, conductive layer in the first opening and second opening of Fan because using a selective deposition for the conductive layer allows for a process without the need for deposition and etching via RIE (He Paragraph 0032) and because “(C) Use of known technique to improve similar devices (methods, KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395-97 (2007)).   
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach, suggest or motivate one having ordinary skill in the art to have the first high-k dielectric layer and the second high-k dielectric layer  etched back, such that top ends of the first high-k dielectric layer and the second are higher than top ends of the first portion and the second portion, respectively, of the metal layer along with the limitations of claims 1 and 5.
Response to Arguments
Applicant’s arguments, see Applicant’s REMARKS, filed 11/20/2020, with respect to claims 1 and 11 have been fully considered and are persuasive.  Therefore the rejection of claims 1 and 11, and their respective dependents, under 35 USC 103 and 35 USC 102, have been withdrawn.
Applicant’s arguments, see Applicant’s REMARKS, filed 11/20/2020, with respect to the rejection(s) of claim(s) 17 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sung.
Applicant's arguments filed 11/20/2020, regarding the double patenting rejections,  have been fully considered but they are not persuasive.
Specifically, the Applicant argues that “the rejections of the claims under non-statutory double patenting are incorrect.” As support, the Applicant points to the Fan and Liou references being assigned to entities other than the assignee of the current application.  However, this argument is not persuasive as the secondary reference(s) relied upon in a non-statutory obviousness double patenting rejection are not required to be assigned to the same assignee as the examined application (See MPEP 804). The Examiner notes that the Patent used as the primary reference in the non-statutory obviousness double patenting rejection has a common assignee, Taiwan Semiconductor Manufacturing Company, LTD, with the current application.   Therefore, the Examiner does not find the Applicant’s arguments persuasive and maintains the double patenting rejection.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891